REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 12, “control unit”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image1.png
    350
    1184
    media_image1.png
    Greyscale


 Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to independent claim 1 as an example, the prior art Chen (US 2018/0005031 A1) teaches low pass filtering a fingerprint image to reduce noise (figure 4, numeral 32; “This embodiment uses the noise filtering unit 32 to remove noise from the digital output data 21, so as to make the digital output data 34 provided to the reading unit 14 more reliable. Preferably, the noise filtering unit 32 comprises a low-pass filter for removing high-frequency noise from the digital output data 21” at paragraph 0026).  Chen does not teach the “first”, “second”, and “combining” of low pass filters as claimed. 

	The prior art Baqai et al. (US 2017/0070718 A1) teaches an image noise reduction filter (figures 2-3;  “The challenge is to devise a methodology that removes noise in smooth areas where it is most visible while enhancing sharpness in texture-rich regions” at paragraph 0004), and teaches the claim 1 elements of:
and a first weight to produce a first filtered image data set (

    PNG
    media_image2.png
    334
    737
    media_image2.png
    Greyscale

), 

the first two-dimensional low pass filter comprising at least one set of filter coefficients (image low pass filters inherently have coefficients as would be understood by one of ordinary skill in the art),

applying a second two-dimensional low pass filter and a second weight to produce a second image data set (

    PNG
    media_image3.png
    366
    758
    media_image3.png
    Greyscale

), 

the second two-dimensional low pass filter comprising at least one set of filter coefficients (image low pass filters inherently have coefficients as would be understood by one of ordinary skill in the art), 

wherein the set of filter coefficients of the second filter is different from the set of filter coefficients of the first filter, 

combining the first filtered image data set and the second filtered image data set to produce a final enhanced image (

    PNG
    media_image4.png
    370
    692
    media_image4.png
    Greyscale

).

	As noted in highlighted text above, Baqai does not teach:
and a first weight;
a second weight;
wherein the set of filter coefficients of the second filter is different from the set of filter coefficients of the first filter.

	Regarding the “first” and “second” “weights”, the prior art Wang et al. (US 2003/0112374 A1) teaches combining multiple parallel high-pass or band-pass filters as seen in figure 2 (“The detail filter bank 22 includes multiple detail filters 24, wherein each detail filter 22 preferably comprises e.g. a high pass filter and/or a band pass filter” at paragraph 0023).  After each filter stage, Wang teaches a first and a second weight (

    PNG
    media_image5.png
    656
    843
    media_image5.png
    Greyscale

).   
	Wang states:


    PNG
    media_image6.png
    449
    846
    media_image6.png
    Greyscale


	While this passage of Wang would motivate one of ordinary skill in the art to add weights to outputs of the low-pass filters of Baqai, the combination would still not teach “wherein the set of filter coefficients of the second filter is different from the set of filter coefficients of the first filter.”

	In total, Chen, as modified by Baqai as further modified by Wang, which would still need a teaching for “wherein the set of filter coefficients of the second filter is different from the set of filter coefficients of the first filter”, would result in a combination of prior art reference that would be led by impermissible hindsight. 

	Independent claim 16 recites the same essential claim limitations, and the remainder of the pending claims are dependent. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner




/Brian Werner/Primary Examiner, Art Unit 2665